Exhibit 10.2

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

EMPLOYMENT AGREEMENT

This Employment Agreement made as of the 29th day of May, 2013 (this
“Agreement”) by and between Federal-Mogul Corporation, which has its offices at
26555 Northwestern Highway, Southfield, Michigan 48033 (together with its
successors and assigns, “Employer”), a subsidiary of Icahn Enterprises L.P.
(“IEP”), and Kevin Freeland residing at 15476 Boulder Pointe Rd., Eden Prairie,
MN 55347 (“Employee” or “you”).

In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

1. Employment. Subject to the terms of this Agreement, Employer hereby employs
Employee to perform the duties described in Section 2 below, and Employee hereby
accepts such employment. Employee’s title shall be Chief Executive Officer of
the Aftermarket Division (as defined below), reporting to the Employer’s Board
of Directors (the “Board”). Employee understands, acknowledges and agrees that,
as previously announced publicly by Employer, the Board has modified the
Employer’s corporate structure to create a separate Aftermarket Division
primarily engaged in the manufacture, sale and distribution of automotive,
industrial and commercial parts in the aftermarket (as opposed to original
equipment manufacturers). As used in this Agreement, the term “Aftermarket
Division” shall mean the Vehicle Component Systems operating segment referred to
in the Employer’s Annual Report on Form 10-K for the year ended December 31,
2012, as such operating segment may be modified, supplemented or altered from
time to time as approved by the Board of Directors of Employer.

2. Duties. Employee shall perform such duties for Employer and its subsidiaries
as Employer or the Board may request from time to time so long as such duties
are consistent with the position of Chief Executive Officer of the Aftermarket
Division. Employee agrees to devote his full business time and reasonable best
efforts to such duties. Employee shall perform the services required under this
Agreement in the Detroit, Michigan metropolitan area, subject to travel
requirements consistent with his position, unless otherwise approved by the
Board.

3. Benefits. During the Term (as defined herein), Employee shall be entitled to
twenty (20) days of paid time-off per year of employment in accordance with the
policies of Employer and shall participate in all benefit programs and plans for
which he is eligible, which are made available to all executive employees of
Employer (including an automobile allowance equal to 4% of the Base Salary in
effect from time to time); provided, however, that Employee shall not be
entitled to participate in any incentive compensation arrangement except as
expressly provided in this Agreement, including Exhibit B to this Agreement.
Subject to compliance with its relocation policy, Employer shall reimburse
Employee for his reasonable relocation expenses (which amount shall not exceed
$150,000) when he establishes residence in the Detroit, Michigan metropolitan
area. Employee shall establish residence on a full time basis in the Detroit
area within 12 months of the commencement of the Term and shall maintain such
residence throughout the Term.

4. Term. The term of employment under this Agreement shall commence on or about
June 17, 2013 and end on March 31, 2018 unless such employment ceases earlier
for any reason (see Section 6 below) (whether: (i) terminated for Cause;
(ii) terminated without Cause; (iii) due to



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

death or Disability (as defined below); or (iv) by the action of Employee such
as by Employee for Good Reason (as defined in Section 6(ii)(c)) below,
resignation or retirement. For all purposes under this Agreement “Term” shall
mean the period beginning on the first day and ending on the last day of
Employee’s employment under this Agreement.

5. Compensation.

i) Cash Compensation. During the Term, Employer agrees to pay to Employee and
Employee agrees to accept, as his cash compensation for all services to be
rendered under this Agreement, a base salary at the rate of $600,000 per full
365-day year, subject to upward adjustment, if any, as determined from time to
time by the Board (the “Base Salary”). The Base Salary shall be earned and
payable in accordance with the normal payroll practices of Employer.

Employee shall also be eligible to receive a bonus under the Employer’s
Management Incentive Plan or a successor plan (the “MIP”) in respect of each
completed fiscal year that Employee remains employed by Employer during the
Term. Employee’s target bonus opportunity under the MIP shall be 100% of the
Base Salary in effect from time to time, based on achievement of metrics
approved by the Board in its discretion. Employee’s maximum bonus opportunity
under the MIP shall be 200% of the Base Salary in effect from time to time. In
the event that this Agreement is terminated in accordance with its terms as a
result of the expiration of the Term on March 31, 2018 and is not extended
beyond March 31, 2018, Employee shall be eligible for a pro rata MIP bonus in
respect of fiscal 2018, as determined by the Board. Employee shall also be
eligible to receive a pro-rated MIP bonus with respect to fiscal 2013, as
determined by the Board; however, such bonus shall not be less than $250,000.

Any bonus contemplated by this Agreement (whether pursuant to the MIP or
otherwise) shall be deemed earned and payable only if (i) the bonus is approved
by the Board in writing and (ii) Employee is employed by Employer on the date
such bonus is paid (other than any pro rata bonus in respect of fiscal 2018).
Any bonus payments shall be made promptly following approval by the Board and in
no event later than sixty-five (65) days after the end of the taxable year of
Employer for which such approval was given.

The Base Salary and annual bonus under the MIP are referred to herein together
as the “Cash Compensation”. All payments of Cash Compensation shall be made in
cash and shall be subject to applicable deductions, and to payroll and
withholding taxes as required by law.

ii) Long-Term Incentive Compensation. Effective as of the first day of the
commencement of the Term, Employee is hereby granted a performance-based
economic value added award on the terms set forth in Exhibit B to this Agreement
(the “Performance Award Terms”). Notwithstanding anything to the contrary in
this Agreement or in the Performance Award Terms, to the extent any Payment (as
defined in the Performance Award Terms) would otherwise exceed $20 million,
Employee’s entitlement to the portion of such Payment exceeding $20 million
shall be contingent upon obtaining the approval of Employer’s shareholders of an
increase to the maximum payment that can be made under the Plan (as defined in
the Performance Award Terms), which approval Employer shall use its best efforts
to obtain at the 2014 Annual Meeting of Stockholders.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

6. Early Termination.

i) Power of Termination. The Employer may terminate the employment of Employee
under this Agreement at any time, with Cause, or in the discretion of Employer,
without Cause. “Cause” shall mean any of the following:(a) conviction of any
crime (other than traffic violations and similar minor infractions of law);
(b) failure to follow, in any material respect, the lawful directions given by
Employer or its subsidiaries or the policies or procedures adopted by the Board
from time to time; (c) failure to come to work on a full-time basis, other than
on holidays, vacation days, sick days, or other days off under Employer’s
business policies; (d) impairment due to alcoholism, drug addiction or similar
matters; and (e) a material breach of this Agreement, including, without
limitation, any breach of Sections 8 or 9 hereof. Prior to termination for
“Cause” as a result of failure as contemplated in clause (b) or (c) above,
Employee shall be given written notice by hand delivery or United States Postal
Service (or a reasonable substitute for United States Postal Service), of his
activity giving rise to such failure and will have 5 business days from receipt
of the notice to correct such activity; provided that Employer shall only be
required to provide notice under this sentence one time during any calendar year
for each alleged breach.

ii) Effect of Termination. (a) In the event that Employee’s employment is
terminated (whether: (i) for Cause; (ii) without Cause; (iii) due to death or
Disability; or (iv) by the action of Employee such as resignation or
retirement), the Employee shall be entitled to receive any Base Salary earned
and not yet paid through the date of termination and any amounts payable on
account of accrued but unused paid-time-off days. Employee’s employment under
this Agreement will terminate upon Employee’s death or Disability. For purposes
of this Agreement, Disability shall have the meaning given to such term under
the Federal–Mogul Corporation 2010 Stock Incentive Plan.

(b) In the event that Employee’s employment is terminated prior to March 31,
2018 by Employer without Cause or by Employee for Good Reason (as hereafter
defined), the Employee shall be entitled to receive on the sixtieth day
following his employment termination date, in addition to any amounts due under
Section 6(ii)(a) above (but without duplication of any amounts due under
Section 6(ii)(a) above), an amount equal to the lesser of (A) one (1) year’s
Base Salary or (B) if there is less than one (1) year left in the Term, the
remaining Base Salary that would have been payable through the end of the Term
(in either case, at the rate in effect at the time of termination).
Notwithstanding any other provision of this Agreement, in the event that (B) of
the preceding sentence applies, the length of all restrictions on competitive
services set forth in Section 9 of this Agreement shall be reduced to the length
of time between the termination and the end of the Term (but the Employer shall
retain its right under Section 9 to extend the post-employment period for an
additional one (1) year so long as it complies with the requirements of
Section 9). In the event that Employee terminates his employment for Good Reason
under clause (iii) of the definition of that term, the amount otherwise payable
under this Section 6(ii)(b) shall be increased by $1,000,000.

(c) “Good Reason” shall mean and be limited to, (i) the failure of Employer to
make any payment expressly required to be made under the terms of this Agreement
or any amendment hereto, if such failure continues for 15 business days
following receipt of written notice detailing the amount and circumstances of
such failure given by hand delivery or United



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

States Postal Service (or a reasonable substitute for United States Postal
Service), from Employee to the Chairman of the Board with a copy to the last
known General Counsel of Employer, provided that if such failure is the result
of a good faith dispute with respect to such payment then such failure shall not
constitute or be deemed to constitute “Good Reason,” (ii) a change or diminution
of the Employee’s responsibilities such that he no longer serves as the Chief
Executive Officer of the Aftermarket Division reporting to the Board, or
(iii) the failure of Employer to obtain at or prior to the 2014 Annual Meeting
of Stockholders the shareholder consent referenced in Section 5(ii) above. For
the avoidance of doubt, in no event shall the termination of this Agreement in
accordance with its terms upon expiration of the Term on March 31, 2018 be
considered, or deemed to be, a termination of Employee’s employment by Employer
without Cause or by Employee for Good Reason.

(d) The obligations of Employer to make any payment required pursuant to this
Section 6 (other than any amounts of Employee’s accrued Base Salary and any
amounts payable on account of accrued but unused paid-time-off days), is subject
to and conditioned upon (i) execution and delivery by Employee to Employer
within 45 days of Employee’s employment termination date of a release agreement
in favor of Employer, its Affiliates and their respective officers, directors,
employees, agents and equity holders in respect of Employee’s employment with
Employer and the termination thereof substantially in a form set forth in
Exhibit A attached hereto and as then provided by Employer to Employee, and
(ii) such release agreement, once executed by Employee and delivered to
Employer, becomes irrevocable and final under the applicable law.

iii) No Other Rights of Employee. In the event of the cessation of the
employment of the Employee for any reason or no reason whether as contemplated
in clauses (i) and (ii) above or otherwise, the Employee shall cease to have any
right to Cash Compensation or any other payment or consideration other than
(i) as expressly set forth in this Section 6 and (ii) under any employee benefit
plans of Employer and its subsidiaries applicable to Employee in the event of
cessation of employment under the circumstances of such cessation, and (iii) any
accrued vested benefits under any retirement plan in accordance with the terms
of such plan and applicable law and (iv) as may be required by operation of
applicable law. To the extent that any provision of this Agreement may result in
any duplication of any calculation, benefit, allocation, payment or amount, such
consequence is not intended and no such duplicate amount shall be included in
any calculation, benefit, allocation, payment or amount.

iv) Resignation. Employee may resign from his employment under this Agreement
(but will remain subject to applicable terms of this Agreement, including,
without limitation, Sections 8, 9, 10 and 11 hereof). Any such resignation will
not be on less than two (2) weeks prior written notice to Employer which written
notice shall be provided as specified in this Section 6 ii) (c).

7. Representations and Warranties. Employee represents as follows:

i) To the best of his knowledge, Employee is not a party to, or involved in, or
under investigation in, any pending or threatened litigation, proceeding or
investigation of any governmental body or authority or any private person,
corporation or other entity.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

ii) Employee has never been suspended, censured or otherwise subjected to any
disciplinary action or other proceeding by any State, other governmental
entities, agencies or self-regulatory organizations.

iii) Employee, Employer and Advance Auto Parts (“Advance”) have executed that
certain Limited Consent dated May 29, 2013, a copy of which is attached hereto
as Exhibit C (the “Consent”), which relates to certain restrictive obligations
applicable to Employee as a result of his previous employment with Advance (the
“Disclosed Obligations”). Employee represents, warrants, covenants and agrees
with Employer that Employee is in compliance with the Consent and shall not
breach any of the terms, conditions or provisions of the Consent. Employer
represents, warrants, covenants and agrees with Employee that Employer shall
not, during the term of the Consent, require Employee to take any actions that
Employee has informed Employer in writing would cause Employee to breach any of
the terms, conditions or provisions of the Consent and that Employer will
execute Exhibit C as required by its terms at the same time as it executes this
Agreement.

iv) Excluding the Disclosed Obligations, Employee is not subject to any of the
following (each a “Restrictive Obligation”): any employment agreement,
non-solicitation agreement, restrictive covenant, non-compete or other contract
or other restriction whatsoever that would be breached or violated by entering
into or performing his duties under this Agreement or that would cause him to
not be able fully to fulfill his duties under this Agreement. In the event that,
following its review thereof with its legal counsel, Employer, acting in good
faith, determines that Employee is subject to a Restrictive Obligation or that
the terms thereof otherwise would adversely affect or interfere with the
business, operations or activities of Employer or its Affiliates, Employer may,
upon notice to Employee, terminate the employment of Employee hereunder, which
will for all purposes have the same effects as a voluntary resignation of the
employment of the Employee hereunder.

v) Employer and Employee agree that Employee shall not disclose to the Employer
any information regarding any past employer obtained by Employee while employed
by any past employer the disclosure of which would constitute a breach of
Employee’s fiduciary or contractual obligations to his current employer.

8. Confidential Information. During the Term and at all times thereafter,
Employee shall hold in a fiduciary capacity for the benefit of Employer and its
subsidiaries all secret or confidential information, knowledge or data
(collectively, “Confidential Information”), including without limitation trade
secrets, business opportunities and methodologies relating to the business of
Employer and its subsidiaries, and their respective businesses: (i) obtained by
Employee during Employee’s employment with Employer and (ii) not otherwise in
the public domain. Employee shall not, without prior written consent of Employer
(which may be granted or withheld in its discretion), use, or communicate or
divulge any Confidential Information, or any related knowledge or data to anyone
other than Employer and those designated by Employer, except to the extent
compelled pursuant to the order of a court or other body having jurisdiction
over such matter or based upon the advice of his counsel that such disclosure is
legally required; provided, however, that Employee will assist Employer, at
Employer’s expense, in obtaining a protective order, other appropriate remedy or
other reliable assurance that confidential treatment will be accorded such
information so disclosed pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

All processes, technologies, business opportunities, valuation models and
methodologies, and inventions (collectively, “Inventions”), including without
limitation new contributions, improvements, ideas, business plans, discoveries,
trademarks and trade names, conceived, developed, invented, made or found by
Employee, alone or with others, during the Term, whether or not patentable and
whether or not on the time of Employer or its subsidiaries or with the use of
their facilities or materials, shall be the property of Employer or its
subsidiaries, as applicable, and shall be promptly and fully disclosed by
Employee to Employer. Employee shall perform all necessary acts (including,
without limitation, executing and delivering any confirmatory assignments,
documents, or instruments requested by Employer) to vest title to any such
Invention in Employer and to enable Employer, at its expense, to secure and
maintain domestic and/or foreign patents or any other rights for such
Inventions.

Without limiting anything contained above, Employee agrees and acknowledges that
all personal and not otherwise public information about Employer and its
subsidiaries and the respective Affiliates of any of the foregoing (including,
without limitation, all information regarding IEP, Carl C. Icahn, Mr. Icahn’s
family and employees of Employer, IEP and their respective Affiliates) shall
constitute Confidential Information for purposes of this Agreement. In no event
shall Employee during or after his employment with Employer, disparage Employer,
IEP, Mr. Icahn, Mr. Icahn’s family, the respective Affiliates of any of the
foregoing or any of their respective officers, directors or employees.

Employee further agrees not to write, contribute to, or assist any other person
in writing or creating, a book, film, broadcast, article, blog or any other
publication (whether in print, electronic or any other form) about or
concerning, in whole or in part, Employer, its subsidiaries, IEP, Mr. Icahn, his
family members or any of the respective Affiliates of any of the foregoing, in
any media and not to publish or cause to be published in any media, any
Confidential Information, and further agrees to keep confidential and not to
disclose to any third party, including, but not limited to, newspapers, authors,
publicists, journalists, bloggers, gossip columnists, producers, directors,
script writers, media personalities, and the like, in any and all media or
communication methods, any Confidential Information.

In furtherance of the foregoing, the Employee agrees that during the Term and
following the termination of his employment with Employer, the sole and only
disclosure or statement he will make about or concerning any or all of Employer,
IEP, Mr. Icahn, his family members, or any of the respective Affiliates of any
of the foregoing is to acknowledge that he is or was employed with Employer
unless otherwise required by applicable law.

9. Competitive Services. i) Employee agrees that from the date hereof (other
than as the “Employee” under this Agreement) and through a period ending one
(1) year from the last day of Employee’s employment under this Agreement (such
date, the “End Date”), he will not engage or participate, directly or
indirectly, in any business that is competitive with the business of the
Employer or any of its subsidiaries or the business of any customer of the
Employer (each a “Covered Business”) or group of Affiliated Covered Businesses
(including, without limitation, any supplier or distributor of automotive,
commercial vehicle or industrial powertrain and/or safety technologies, whether
marketed to original equipment manufacturers or the aftermarket), in any
capacity, directly or indirectly, whether as an individual, investor,
stockholder, partner, owner, equity owner, lender, agent, trustee, consultant,
employee, advisor, manager, franchisee



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

or in any other relationship or capacity, and will not enter into the employ of
any Covered Business, render any services to any Covered Business, raise capital
or seek to raise capital for any Covered Business, or otherwise become
interested in, receive compensation from, or aid, represent, work with or for,
or assist any Covered Business directly or indirectly in any manner and will not
seek, agree to, obtain, negotiate with respect to or otherwise arrange to engage
in, any of the activities, arrangements, employment, relationships, transactions
or investments referred to above; provided, however, that the provisions in this
Section 9(i) shall not be deemed to preclude Employee from investing his own
funds to acquire securities solely for his own account: (x) during the Term in a
manner that is in compliance with the policies and procedures of the Employer
and its subsidiaries; or (y) after the end of the Term and on or prior to the
End Date, that either (A) does not constitute a direct or indirect interest in
any Covered Business; or (B) if such investment does constitute a direct or
indirect interest in a Covered Business, such investment is solely a passive
investment, and such investment does not, in the aggregate, constitute more than
one percent (1%) of any class or series of outstanding securities of such
Covered Business and the securities of such entity so purchased by Employee are
registered under Section 12 of the Securities Exchange Act of 1934.

Notwithstanding the foregoing:

 

  (A) Employer may, in its discretion, extend the 1-year post-employment period
specified in Section 9(i) above for an additional one (1) year (in which case
the “End Date” for purposes of both Section 9(i) above and Section 9(ii) below
shall be the date that is two (2) years from the last day of Employee’s
employment under this Agreement) by providing written notice to that effect to
Employee not later than fifteen (15) days prior to the expiration of the initial
1-year post-employment period; provided, however, that any such extension shall
be subject to Employee receiving, during the second year of such extended
period, one year’s Base Salary (at the rate in effect at the time of
termination), payable in accordance with the normal payroll practices of
Employer; and

 

  (B) In the event that this Agreement is terminated in accordance with its
terms as a result of expiration of the Term on March 31, 2018 and is not
extended beyond March 31, 2018, the 1-year post-employment period specified in
Section 9(i) above shall be inapplicable unless the Employer elects, in its
discretion, to have such 1-year period apply to Employee (in which case the “End
Date” for purposes of both Section 9(i) above and Section 9(ii) below shall be
the date that is one (1) year from the last day of Employee’s employment under
this Agreement) by providing written notice to that effect to Employee not later
than fifteen (15) days prior to the expiration of the Term; provided, however,
that any such extension shall be subject to Employee receiving, during such
1-year period, one year’s Base Salary (at the rate in effect at the time of
termination), payable in accordance with the normal payroll practices of
Employer; and

 

  (C)

Employee shall have the right to elect COBRA continuation coverage for himself
and eligible family members with respect to the 1-year post-employment period
specified in Section 9(i) above, as well during any time that such period is
extended at the election of Employer pursuant to this Agreement, in which case



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

  Employer shall pay any applicable premiums; provided, however, that the
payment of such premiums by Employer shall cease at such time as Employee
becomes employed by a company other than Employer. For the avoidance of doubt,
nothing in this Section 9(i)(C) is intended to interfere with Employee’s right
to elect COBRA continuation coverage under applicable federal and state law.

i) From the date hereof and through a period ending on the End Date, Employee
will not: (a) solicit, interfere with or endeavor to entice away from Employer
or any of its subsidiaries or Affiliates, any current or prospective customer or
client, or any person in the habit of dealing with any of the foregoing;
(b) attempt to direct or solicit any current or prospective customer or client
away from Employer or any of its subsidiaries or Affiliates; (c) interfere with,
entice away or otherwise attempt to obtain or induce the withdrawal of any
employee of Employer or any of its subsidiaries or Affiliates; (d) advise any
person not to do business with Employer or any of its subsidiaries or
Affiliates; or (e) attempt to direct, divert, or otherwise usurp any business
opportunity or transaction that Employee learned of during Employee’s employment
with Employer.

ii) The Employee acknowledges and agrees that Employer and its subsidiaries have
a worldwide reputation and operate on a worldwide basis and that the scope of
this covenant will and is intended to prohibit his activities as set forth above
throughout the world. The Employee acknowledges and agrees that the provisions
of Sections 8 and 9 are fair and reasonable and necessary to protect the
business, reputation, goodwill and franchise of Employer and its subsidiaries.
Employee acknowledges that, in light of the significant compensation of
Employee, Employee is voluntarily entering into this provision and is well able
to comply with its provisions without hardship.

10. Remedy for Breach. Employee hereby acknowledges that the provisions of
Sections 8 and 9 of this Agreement are reasonable and necessary for the
protection of the Employer and its Affiliates and all other persons referred to
therein, and are not unduly burdensome to Employee and that Employee
acknowledges such obligations under such covenants. Employee further
acknowledges that Employer and its Affiliates (including but not limited to IEP,
Mr. Icahn, his family and estate) will be irreparably harmed if such covenants
are not specifically enforced. Accordingly, Employee agrees that, in addition to
any other relief to which Employer and its Affiliates (including but not limited
to IEP, Mr. Icahn, his family and estate) may be entitled, including claims for
damages, all such persons and entities shall be entitled to seek and obtain
injunctive relief (without the requirement of any bond) from a court of
competent jurisdiction for the purpose of restraining Employee from an actual or
threatened breach of such covenants.

11. Miscellaneous.

i) Affiliate. For purposes of this Agreement the term “Affiliate” (or a person
or entity “Affiliated” with another person or entity) and “control” (including
the terms “controlling,” “controlled by” and “under common control with”) shall
have the meanings set forth in Rule 405 of Regulation C of the Securities Act of
1933, as amended. References in this agreement to a person shall be deemed to
include references to natural persona and entities and references to entities
shall be deemed to include persons.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

ii) Entire Agreement. This Agreement supersedes any and all existing agreements,
oral or written, between Employee and Employer or any of its Affiliates relating
to the subject matter hereof. Employee is not entitled to any other payments or
benefits from any of the Employer or its Affiliates except as expressly provided
for herein.

iii) Amendments and Waivers. No provisions of this Agreement may be amended,
modified, waived or discharged except as agreed to in writing by Employee and
Employer. The failure of a party to insist upon strict adherence to any term or
provision of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or provision or any other term or provision of this
Agreement.

iv) Employer and Board Discretion. For purposes of clarity, all discretionary
powers granted to the Employer and/or the Board in this Agreement shall be
exercised in the sole and absolute discretion of the Employer and/or Board.

v) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and/or to be performed in that State, without regard to any choice of law
provisions thereof. All disputes arising out of or related to this Agreement
shall be submitted to the state and federal courts of New York, and each party
irrevocably consents to such personal jurisdiction and waives all objections
thereto, but does so only for the purposes of this Agreement. Alternatively, the
parties may (but shall have no obligation to) agree to submit the dispute to
binding arbitration, the selection of the arbitrator(s) and governing procedures
to be determined at the time of selection.

vi) Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.

vii) Judicial or Arbitral Modification. If any court or arbitrator determines
that any of the covenants in Sections 8 or 9, or any part of any of them, is
invalid or unenforceable, the remainder of such covenants and parts thereof
shall not thereby be affected and shall be given full effect, without regard to
the invalid portion. If any court or arbitrator determines that any of such
covenants, or any part thereof, is invalid or unenforceable because of the
geographic or temporal scope of such provision, such court or arbitrator shall
reduce such scope to the extent necessary to make such covenants valid and
enforceable and Employee will enter into such agreement with Employer as may be
requested by them in order to reduce the scope of such provisions so that such
provisions will be valid and enforceable to the maximum extent possible.

viii) Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Employer. Employee may
not sell, convey, assign, transfer or otherwise dispose of, directly or
indirectly, any of the rights, claims, powers or interest established under this
Agreement other than with the prior written consent (which may be granted or
withheld in its discretion) of the Employer, provided that the same may, upon
the death of Employee, be transferred by will or intestate succession, to his
estate, executors, administrators or heirs, whose rights therein shall for all
purposes be deemed subject to the terms of this Agreement. IEP, Mr. Icahn, his
family members, and the respective Affiliates of any of the foregoing, are
express third-party beneficiaries of this Agreement and are entitled to enforce
the terms hereof.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

ix) Taxes. All payments to Employee shall be subject to applicable deductions,
payroll and withholdings taxes, as required by law.

x) Personal Liability. The liability, obligations and duties under this
Agreement shall only be liabilities, obligations and duties of Employee and
Employer and are not personal liabilities, obligations and duties of IEP or
Mr. Icahn and neither IEP nor Mr. Icahn shall have any personal liability under
this Agreement.

xi) Survival. This Agreement and all of the provisions hereof (other than
Sections 6, 8, 9, 10 and 11 which shall survive the termination of the
employment of Employee under this Agreement) shall terminate upon Employee
ceasing to be an employee of Employer for any reason.

xii) Following the earlier of March 31, 2018 or the termination of the Term,
Employee will not be deemed to be employed under this Agreement, even if the
employment of Employee with the Employer or its Affiliates continues.

12. Other. Employee shall follow all policies and procedures and compliance
manuals adopted by or in respect of any or all of Employer, its subsidiaries and
IEP, including, without limitation, those applicable to investments by
employees. The parties agree that the bracketed language set forth below the
parties’ signatures (“[Signature page to Employment Agreement between
Federal-Mogul Corporation and Kevin Freeland. Term: on or about June 17, 2013
through March 31, 2018; Base Salary: $600,000/year; Discretionary Bonus as
determined by the Board of Directors of Federal-Mogul in its discretion; Maximum
of one-year’s base salary as severance if terminated without Cause or resigns
for Good Reason; Non-Compete: 1 year from termination (extendable for an
additional 1 year at Federal-Mogul’s option); Cash-settled performance-based
economic value added award relating to Aftermarket Division]”) is for reference
purposes only and does not amend or alter in any way the contents of this
Agreement. In the event of a conflict between any provision of the bracketed
language above and any provision of this Agreement, the Agreement shall prevail.

13. Section 409A of the Code.

i) This Agreement and all other agreements referred to herein or contemplated
hereby in connection with the Employee’s employment are intended to meet the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistent with that intent.

ii) Notwithstanding any other provision of this Agreement or any other
agreements referred to herein or contemplated hereby in connection with the
Employee’s employment, to the extent that the right to any payment (including
the provision of benefits) hereunder provides for the “deferral of compensation”
within the meaning of Section 409A(d)(1) of the Code, the payment shall be paid
(or provided) in accordance with the following:



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

If the Employee is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the Date of Termination, then no such
payment shall be made or commence during the period beginning on the Date of
Termination and ending on the date that is six months following the Date of
Termination or, if earlier, on the date of the Employee’s death, if the earlier
making of such payment would result in tax penalties being imposed on the
Employee under Section 409A of the Code. The amount of any payment that would
otherwise be paid to the Employee during this period shall instead be paid to
the Employee on the first business day following the date that is six months
following the Date of Termination or, if earlier, the date of the Employee’s
death.

Payments with respect to reimbursements or payments of expenses shall be made
promptly, but in any event on or before the last day of the calendar year
following the calendar year in which the relevant expense is incurred. The
amount of expenses eligible for reimbursement or payment, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits provided, in any other calendar year, except
for any limit on the amount of expenses that may be reimbursed under an
arrangement described in Section 105(b) of the Code, and the Employee’s right to
reimbursement or in-kind benefits may not be liquidated or exchanged for any
other benefit. If the Employee is a ‘Specified Employee’ under Code
Section 409A, the full cost of any continuation or provision of employee benefit
plans or programs following the Date of Termination (other than any cost of
medical or dental benefit plans or programs or the cost of any other plan or
program that is exempt from Code Section 409A) shall be paid by the Employee
until the earlier to occur of the Employee’s death or the date that is six
months and one day following the Employee’s Date of Termination, and such cost
shall be reimbursed by the Company to, or on behalf of, the Employee in a lump
sum cash payment on the earlier to occur of the Employee’s death or the date
that is six months and one day following the Employee’s Date of Termination. In
addition, if the Employee is a ‘Specified Employee’ under Code Section 409A on
the Employee’s Date of Termination, any payment or reimbursement of Employee’s
expenses, or in-kind benefits provided, that constitutes a ‘deferral of
compensation’ within the meaning of Section 409A(d)(1) of the Code, shall not be
paid or provided, as applicable, until the earlier to occur of the Employee’s
death or the date that is six months and one day following the Executive’s Date
of Termination.

iii) The time or schedule of any payment or amount scheduled to be paid pursuant
to the terms of this Agreement or any other agreements referred to herein or
contemplated hereby in connection with the Employee’s employment, including but
not limited to any stock appreciation right or other equity-based award, payment
or amount that provides for the ‘deferral of compensation’ within the meaning of
Section 409A(d)(1) of the Code, may not be accelerated except as otherwise
permitted under Code Section 409A and the guidance and Treasury regulations
issued thereunder.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

EMPLOYEE /s/ Kevin Freeland KEVIN FREELAND FEDERAL-MOGUL CORPORATION By:   /s/
Rainer Jueckstock   Name: Rainer Jueckstock   Title: Co-CEO

[Signature page to Employment Agreement between Federal-Mogul Corporation and
Kevin Freeland. Term: on or about June 17, 2013 through March 31, 2018; Base
Salary: $600,000/year; Discretionary Bonus as determined by the Board of
Directors of Federal-Mogul in its discretion; Maximum of one-year’s base salary
as severance if terminated without Cause or resigns for Good Reason;
Non-Compete: 1 year from termination (extendable for an additional 1 year at
Federal-Mogul’s option); Cash-settled performance-based economic value added
award relating to Aftermarket Division].



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

Exhibit A

[FORM OF RELEASE]

GENERAL RELEASE OF ALL CLAIMS

This General Release of All Claims (the “General Release”) dated as of
            , 20     is made in consideration of severance payments and other
benefits provided to the undersigned employee (“Employee”) under the Employment
Agreement by and between FEDERAL-MOGUL CORPORATION (the “Company”) and KEVIN
FREELAND (“Employee”) and dated as of May 29, 2013 (the “Employment Agreement”).
Unless otherwise defined herein, the terms defined in the Employment Agreement
shall have the same defined meaning in this General Release.

1. For valuable consideration to be paid to Employee, upon expiration of the
seven day revocation period provided in Section 7 herein, as provided for in
Section 6 of the Employment Agreement and to which he is not contractually
entitled to absent the execution of this General Release, the adequacy of which
is hereby acknowledged, Employee, for himself, his spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Employee, if any (collectively, “Releasers”),
does hereby release, waive, and forever discharge the Company and the Company’s
former, present or future subsidiaries, parents, Affiliates and related
organizations, and its and their employees, beneficial owners, officers,
directors, equity holders, attorneys, successors and assigns as well as all
Related Persons (collectively, the “Releasees”) from, and does fully waive any
obligations of Releasees to Releasers for, any and all liability, actions,
charges, causes of action, demands, damages, or claims for relief, remuneration,
sums of money, accounts or expenses (including, without limitation, attorneys’
fees and costs) of any kind whatsoever, whether known or unknown or contingent
or absolute, which heretofore has been or may have been suffered or sustained,
directly or indirectly, by Releasers in consequence of, arising out of, or in
any way relating to Employee’s employment with the Company (whether pursuant to
the Employment Agreement or otherwise) or any of its Affiliates and the
termination of Employee’s employment. The foregoing release, discharge and
waiver includes, but is not limited to, all claims, and any obligations or
causes of action arising from such claims, under common or statutory law
including, without limitation, any state or federal discrimination, fair
employment practices or any other employment-related statute or regulation (as
they may have been amended through the date of this General Release) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, color, religion, national origin, age, gender, marital status,
disability, handicap, veteran status or sexual orientation. Without limitation,
specifically included in this paragraph are any claims arising under the Federal
Rehabilitation Act of 1973, Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, the Equal
Pay Act, the Americans With Disabilities Act, the National Labor Relations Act,
Employee Retirement Income Security Act of 1974, the Family Medical Leave Act of
1993, the Consolidated Omnibus Budget Reconciliation Act of 1985, the Uniformed
Services Employment and Reemployment Rights Act, the Genetic Information
Non-Discrimination Act, the National Labor Relations Act, the Sarbanes-Oxley
Act, the Dodd-Frank Act, the Elliott-Larsen Civil Rights Act, the Persons With
Disabilities Civil Rights Act, the



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

Wage and Fringe Benefit Act, and any similar statutes (all as amended). The
foregoing release and discharge also expressly includes, without limitation, any
claims under any state or federal common law theory, including, without
limitation, wrongful or retaliatory discharge, breach of express or implied
contract, promissory estoppel, unjust enrichment, breach of covenant of good
faith and fair dealing, violation of public policy, defamation, interference
with contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence,
claims for alleged physical or personal injury, emotional distress relating to
or arising out of Employee’s employment with the Company or the termination of
that employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions. All of the claims, liabilities, actions, charges, causes of action,
demands, damages, remuneration, sums of money, accounts or expenses described in
this Section 1 shall be described, collectively as the “Released Claims”.

2. Excluded from this General Release are claims and rights that arise after the
date Employee signs this General Release, any claims which cannot be waived by
law, indemnification rights, and any claims for accrued vested benefits under
any retirement plan (including Employer’s German pension plan referred to in
Section 3 of the Employment Agreement) in accordance with the terms of such plan
and applicable law. Employee does, however, waive Employee’s right to any
monetary recovery should any agency (such as the Equal Employment Opportunity
Commission) pursue any claims on Employee’s behalf. Nothing in this General
Release shall be deemed to waive Employee’s right to file a charge with or
participate in any investigation or proceeding conducted by the U.S. Equal
Employment Opportunity Commission or other government agency, except that even
if Employee files a charge or participates in such an investigation or
proceeding, Employee will not be able to recover damages or equitable relief of
any kind from the Releasees with respect to the Released Claims.

3. Any unresolved dispute arising out of this General Release shall be litigated
in any court of competent jurisdiction in the Borough of Manhattan in New York
City; provided that the Company may elect to pursue a court action to seek
injunctive relief in any court of competent jurisdiction to terminate the
violation of its proprietary rights, including but not limited to trade secrets,
copyrights or trademarks. Each party shall pay its own costs and fees in
connection with any litigation under this General Release.

4. Employee acknowledges and recites that:

(a) Employee has executed this General Release knowingly and voluntarily;

(b) Employee has read and understands this General Release in its entirety;

(c) Employee has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he wishes with respect to the terms of this General Release
before executing it;

(d) Employee’s execution of this General Release has not been forced by any
employee or agent of the Company, and Employee has had an opportunity to
negotiate about the terms of this General Release and that the agreements and
obligations herein are made voluntarily, knowingly and without duress, and that
neither the Company nor its agents have made any representation inconsistent
with the General Release; and



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

(e) Employee has been offered 45 calendar days after receipt of this General
Release to consider its terms before executing it.

5. This General Release shall be governed by, and construed in accordance with,
the laws of the United States applicable thereto and the internal laws of the
State of New York, without giving effect to the conflicts of law principles
thereof. Subject to applicable law, Employee waives the right to a jury trial
with respect to any dispute arising from this General Release.

6. Employee represents that he has returned all property belonging to the
Company including, without limitation, keys, access cards, computer software and
any other equipment or property. Employee further represents that he has
delivered to the Company all documents or materials of any nature belonging to
it, whether an original or copies of any kind, including any Confidential
Information.

7. Employee shall have seven days from the date he signs this General Release to
revoke it by providing written notice of the revocation to the Company, in which
event this General Release shall be unenforceable and null and void. Provided
employee does not revoke this General Release, it shall become effective on the
eighth day after Employee signs this General Release.

8. If any paragraph or part or subpart of any paragraph in this General Release
or the application thereof is construed to be overbroad and/or unenforceable,
then the court making such determination shall have the authority to narrow the
paragraph or part or subpart of the paragraph as necessary to make it
enforceable and the paragraph or part or subpart of the paragraph shall then be
enforceable in its/their narrowed form. Moreover, each paragraph or part or
subpart of each paragraph in this General Release is independent of and
severable (separate) from each other. In the event that any paragraph or part or
subpart of any paragraph in this General Release is determined to be legally
invalid or unenforceable by a court and is not modified by a court to be
enforceable, the affected paragraph or part or subpart of such paragraph shall
be stricken from the General Release, and the remaining paragraphs or parts or
subparts of such paragraphs of this General Release shall remain in full, force
and effect.

I, Kevin Freeland, represent and agree that I have carefully read this General
Release; that I have been given ample opportunity to consult with my legal
counsel or any other party to the extent, if any, that I desire; and that I am
voluntarily signing by my own free act.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

PLEASE READ THIS GENERAL RELEASE CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

EMPLOYEE: By:       Name: Kevin Freeland   Title: Date:                 , 20
        



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

Exhibit B

EQUITY COMPENSATION TERMS

EVA Award. Effective as of the first day of the commencement of the Term, the
Employee is granted the EVA Award.

Vesting of EVA Award. One hundred percent (100%) of the EVA Award shall be
earned and vest on December 31, 2017. Any Payment due under the EVA Award will
be paid to the Employee on the Payment Date.

Equity Award. In the event that a Designated Transaction shall be announced
publicly by the Employer after July 1, 2013 and prior to December 31, 2017, the
Employee shall have 30 days following such announcement (or, if such
announcement is made on or after December 1, 2017, such shorter period of time
equal to the number of days between such announcement and December 31, 2017) to
deliver to the Employer a written notice (an “Election Notice”) electing to
convert the EVA Award into an Equity Award.

For the avoidance of doubt (but subject to the following sentence): (i) the
Employee may deliver only one Election Notice to the Employer with respect to
any particular Designated Transaction; (ii) the delivery by the Employee of an
Election Notice to the Employer shall be irrevocable; and (iii) the EVA Award
shall terminate and become void immediately upon delivery by the Employee of an
Election Notice to the Employer and the Employee will thereafter be entitled to
receive only the Equity Award, if any. Notwithstanding the foregoing, if the
Employee delivers an Election Notice to the Employer and the Designated
Transaction is thereafter abandoned or for any other reason is not consummated
on or prior to December 31, 2017 then the Equity Award shall revert
automatically to the EVA Award, effective as of the earlier of (A) December 31,
2017 or (B) the date that the Employer announces publicly that the Designated
Transaction has been abandoned. In no event shall the Employee be entitled to
receive a Payment under both the EVA Award and the Equity Award. Rather, once a
Payment is made under either such Award, the other shall terminate and be
extinguished and be of no further force or effect.

As a condition to the receipt of any Payment pursuant to the Equity Award, the
Employee shall execute prior to the Payment Date a non-competition agreement for
the benefit of the Persons designated by the Employer, in form and substance
satisfactory to the Employer, for a period beginning on the date of that
agreement and ending on the latest of (A) December 31, 2017 or (B) one year
following the Designated Transaction Date or (C) one year following the Exercise
Date.

Vesting of Equity Award. In the event of a Sale, if the Employee has delivered
an Election Notice to the Employer in accordance with the terms hereof, then one
hundred percent (100%) of the Equity Award shall be earned and vest on the
Designated Transaction Date. Any Payment due under the Equity Award shall be
paid on the Payment Date.

In the event of an Offering, if the Employee has delivered an Election Notice to
the Employer in accordance with the terms hereof, then one hundred percent
(100%) of the Equity Award shall be earned and vest on December 31, 2017 and the
Employee shall be entitled to exercise the Equity Award, by delivering a written
notice of exercise to the Employer, on any date (the date of such



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

delivery, “Exercise Date”) thereafter and prior to the earlier of
(A) December 31, 2019 and (B) sixty (60) days following the Employee’s last day
of employment with the Vehicle Components Segment or any of its subsidiaries.
Irrespective of the timing of the Exercise Date, any Payment with respect to the
Equity Award shall be made on the Payment Date.

Maximum Payments. Notwithstanding any other term of this Exhibit B: (i) in no
event shall the aggregate Payment under the EVA Award exceed $50 million; and
(ii) in no event shall the aggregate Payment under the Equity Award exceed $70
million. Following the Payment under either the EVA Award or the Equity Award,
both the EVA Award and the Equity Award shall thereafter be immediately
terminated and no additional sums will be due thereunder.

Effect of Termination. If the Employee is terminated without Cause, resigns for
Good Reason, dies, or incurs a termination of employment as a result of a
Disability:

 

  (i) On or prior to December 31, 2014 (and provided that the Employee has not,
prior to the date of termination, delivered an Election Notice to the Employer
in accordance with the terms hereof), then the Employee shall be entitled to
receive on the Payment Date a portion of the EVA Award equal to the Interim
Amount, if any, such Interim Amount to be determined with a Measuring Date as of
the date of such termination, on the terms and subject to the conditions of the
EVA Award, and no other amounts shall thereafter be payable to the Employee on
account of the EVA Award or the Equity Award, both of which shall terminate and
have no further force or effect; or

 

  (ii) on or after January 1, 2015 and prior to December 31, 2017 (and provided
that the Employee has not, prior to the date of termination, delivered an
Election Notice to the Employer in accordance with the terms hereof) (such
termination, a “Clause (ii) Event”), then the Employee shall be entitled to
receive on the Payment Date a portion of the EVA Award equal to the Interim
Amount, if any, such Interim Amount to be determined with a Measuring Date which
is the earlier of December 31, 2017 or the date that is twelve (12) months
following the date of termination (such date, the “End Date”). Any Payment shall
be paid only on the terms and subject to the conditions of the EVA Award. In the
event of a Clause (ii) Event, no Payment other than the Payment contemplated in
this clause (ii) shall be payable to the Employee on account of the EVA Award or
the Equity Award, both of which shall terminate and have no further force or
effect; or

 

  (iii) at any time after the Employee has delivered an Election Notice to the
Employer in accordance with the terms hereof and prior to December 31, 2017,
then the Employee shall be entitled to receive the full Equity Award, if any
(which shall be paid to the Employee on the Payment Date), on the terms and
subject to the conditions of the Equity Award, and no other amounts shall
thereafter be payable to the Employee on account of the EVA Award or the Equity
Award, both of which shall terminate and have no further force or effect.

If the Employee’s employment terminates for any reason other than a termination
without Cause, a resignation for Good Reason, death or Disability prior to
December 31, 2017, then the EVA Award and the Equity Award (whether or not the
Employee has delivered an Election Notice to the Employer and whether or not
vested) shall be immediately forfeited and cancelled without the Payment of any
consideration hereunder or thereunder.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

Miscellaneous. Any Payment due with respect to any Award may be made by the
Employer through the delivery to the Employee of cash or publicly-traded
securities of the Vehicle Components Segment or a combination thereof, at the
option of the Employer. In the event that the Employer elects to make any
Payment in the form of publicly-traded securities, the value of such securities
shall be implied/extrapolated from the 30-day volume weighted average price per
share thereof, determined as of the close of business on the date that the Board
determines the amount of such Payment.

The Board’s good faith determination regarding the calculation of all Payments,
values, financial results, costs, accounting matters, amounts and metrics
contemplated hereunder, including, without limitation, Economic Profit, EBIT,
Working Assets and all other defined terms (and the components of any of the
foregoing), shall be conclusive. In addition, the Board may, in its discretion,
adjust any amounts, metrics or calculations hereunder, including, without
limitation, Economic Profit, EBIT and Working Assets (and the components
thereof), to reflect or to exclude the impact of: (i) gains and losses from
extraordinary or non-recurring events; (ii) gains and losses due to
divestitures, acquisitions, re-organizations, or any such other material change
in the Employer’s or the Vehicle Components Segment’s business; (iii) changes in
applicable accounting rules or principles; (iv) changes in the Employer’s or the
Vehicle Components Segment’s methods of accounting; and (v) changes in
applicable law. In addition, the Board may, in its discretion, give pro forma
full year effect to any growth capital projects, acquisitions, divestitures and
restructuring expenses that occur in any period beginning after December 31,
2015. The Board’s good faith determinations in this regard shall be conclusive
and binding on the Employee.

The Board may at any time, in its sole discretion, cancel, declare forfeited,
rescind, or require the return of any unexercised, undelivered, or unpaid Award
or Payment contemplated hereby upon the Board determining that a Restatement
Event has at any time occurred. In addition, at any time up to and including the
date that is eighteen (18) months following the latest of the vesting, exercise
or Payment with respect to an Award, the Board may, in its sole discretion,
rescind any such vesting, exercise or Payment, and require the return or
repayment, of any Award or Payment contemplated hereby upon the Board
determining that a Restatement Event has at any time (whether before or after
the vesting, exercise or Payment of the Award) occurred. In connection with any
cancellation, forfeiture or rescission contemplated by this paragraph, the terms
of repayment by the Employee shall be determined in the Board’s sole discretion,
which may include, among other terms, the repayment being required to be made
(i) in one or more installments or payroll deductions or deducted from future
bonus payments or (ii) immediately in a lump sum in the event that the Employee
incurs a termination of employment. In the event that an Award is rescinded, the
Employee shall repay or return to the Employer any cash amount, stock, or other
property received from the Employer upon the vesting, exercise or Payment of
same (or, if the Employee has disposed of any stock or other property received
and cannot return it, its cash value at the time of vesting, exercise or
Payment), and, in the case of stock or other property delivered to the Employee,
any gain or profit realized by the Employee in a subsequent sale or other
disposition of such stock or other property. Such repayment and (or) delivery
shall be on such terms and conditions as the Board shall prescribe.
Notwithstanding the foregoing, in the event that the Board shall have determined
to rescind any vesting, exercise or Payment of an



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

Award made hereunder: (i) the Employee shall be provided with written notice
thereof at least thirty (30) days prior to the date of any required return or
repayment of such Award or Payment; (ii) such notice shall describe the
Restatement Event giving rise to such determination by the Board; and (iii) the
Employee shall be given a reasonable opportunity to meet with the Board to be
heard on the matter.

All Awards granted hereunder are intended to comply with, or otherwise be exempt
from, Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(“Section 409A”). All Awards shall be administered, interpreted, and construed
in a manner consistent with Section 409A. Should any provision of any Award, or
any other agreement or arrangement contemplated hereby be found not to comply
with, or otherwise be exempt from, the provisions of Section 409A, such
provision shall be modified and given effect (retroactively if necessary), in
the sole discretion of the Board, and without the consent of the Employee, in
such manner as the Board determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Section 409A. Any reference herein to
a “termination of employment” or similar term shall mean a “separation from
service” from the Employer (including, to the extent consistent with
Section 409A, any successor entity), as such term is defined for purposes of
Section 409A.

This Exhibit B shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and/or to be performed in
that State, without regard to any choice of law provisions thereof. All disputes
arising out of or related to this Exhibit B shall be submitted to the state and
federal courts of New York, and each party irrevocably consents to such personal
jurisdiction and waives all objections thereto, but does so only for the
purposes of this Exhibit B. Alternatively, the parties may (but shall have no
obligation to) agree to submit the dispute to binding arbitration, the selection
of the arbitrator(s) and governing procedures to be determined at the time of
selection.

Definitions. All capitalized terms used but not defined herein shall have the
meanings given such terms in the Employment Agreement dated as of May 29, 2013,
between Federal-Mogul Corporation and Kevin Freeland.

“Award” shall mean the EVA Award or the Equity Award.

“Average Working Assets” shall mean, for any fiscal quarter, the average of
(i) Working Assets as of the last day of such quarter and (ii) Working Assets as
of the last day of the immediately preceding quarter. Average Working Assets
shall be calculated quarterly during the term of the EVA Award.

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d–3
and Rule 13d–5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

“Capital Charge” shall mean, for any fiscal quarter, Average Working Assets
multiplied by an annual rate of *** percent (***%) (i.e., ***% each fiscal
quarter). Capital Charge shall be calculated quarterly during the term of the
EVA Award.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

“Capital Lease Obligations” shall mean obligations to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet under GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management and policies of a Person, whether through
the ownership of Voting Stock, by agreement or otherwise and “Controlled” has a
corresponding meaning. For the avoidance of doubt, in addition to any other
Person or Persons that may be considered to possess Control, (x) a partnership
shall be considered Controlled by a general partner or managing general partner
thereof, (y) a limited liability company shall be considered Controlled by a
managing member of such limited liability company and (z) a trust or estate
shall be considered Controlled by any trustee, executor, personal
representative, administrator or any other Person or Persons having authority
over the control, management or disposition of the income and assets therefrom.

“Cumulative Economic Profit” shall mean the sum of the Economic Profit with
respect to all completed quarterly periods, beginning on July 1, 2013. In no
event will Cumulative Economic Profit include Economic Profit with respect to
any quarter beginning on or after January 1, 2018.

“Designated Transaction” shall mean a Sale or an Offering; it being understood
and agreed that (i) the Equity Award shall entitle the Employee to a potential
Payment with respect to a Sale or an Offering (but not both) and (ii) nothing
herein shall be construed as obligating the Employer to pursue or consummate a
Sale or an Offering or any other transaction, and the Employer may do so, or not
do so, in its sole and absolute discretion.

“Designated Transaction Date” shall mean the date of consummation of a
Designated Transaction.

“Disability” shall have the meaning given to such term under the Plan.

“EBIT” shall mean, for any fiscal quarter, the Vehicle Components Segment’s
consolidated net income determined in accordance with GAAP before the following:
interest income and expense, provision for income taxes, legacy defined benefit
expenses and costs relating to factoring of accounts receivables. EBIT shall be
calculated quarterly during the term of the EVA Award.

“Economic Profit” shall mean, for any fiscal quarter, EBIT less the Capital
Charge. Economic Profit shall be calculated quarterly during the term of the EVA
Award.

“Equity Award” shall mean an award on the terms set forth in this Exhibit B
representing, if, and only if, the Designated Transaction is consummated on or
prior to December 31, 2017, the equivalent of four percent (4.0%), subject to
adjustment as provided in the Plan, of the Excess Amount.

“Equity Strike Price” shall mean (i) the average of Working Assets as of the
last day of each of the five (5) completed fiscal quarters immediately preceding
the Designated Transaction Date minus (ii) the amount of Indebtedness
attributable to the Vehicle Components Segment and



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

reflected on its balance sheet as of the Designated Transaction Date plus
(iii) the amount of cash and cash equivalents attributable to the Vehicle
Components Segment and reflected on its balance sheet as of the Designated
Transaction Date. By way of example, if the Designated Transaction Date was
December 22, 2017, the Equity Strike Price would be: (i) the sum of Working
Assets as of the last day of the fiscal quarters ended September 30,
2016, December 31, 2016, March 31, 2017, June 30, 2017 and September 30, 2017,
divided by 5; minus (ii) the amount of Indebtedness attributable to the Vehicle
Components Segment and reflected on its balance sheet as of the Designated
Transaction Date; plus (iii) the amount of cash and cash equivalents
attributable to the Vehicle Components Segment and reflected on its balance
sheet as of the Designated Transaction Date.

“EVA Award” shall mean a performance-based economic value added award on the
terms set forth in this Exhibit B representing the equivalent of seven percent
(7%), subject to adjustment as provided in the Plan, of the Cumulative Economic
Profit, if any, of the Vehicle Components Segment from July 1, 2013 through
December 31, 2017.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excess Amount” (which, for the avoidance of doubt, may never be an amount less
than zero) shall mean:

 

  (i) with respect to an Offering, the amount by which the value of 100% of the
Outstanding Shares (as implied/extrapolated from the 30-day volume weighted
average price per Outstanding Share, determined as of the close of business on
the Exercise Date), reduced by the Reduction Amount, exceeds the Equity Strike
Price;

 

  (ii) with respect to a Sale of all or substantially all of the assets of the
Vehicle Components Segment, the amount by which the amount of the Proceeds
exceeds the Equity Strike Price; and

 

  (iii) with respect to a Sale of Outstanding Shares of the Vehicle Components
Segment, the amount by which the value of 100% of the Outstanding Shares (as
implied/extrapolated from the aggregate cash proceeds or fair market value of
property actually received in consideration of such Sale by the Employer),
reduced by the Reduction Amount, exceeds the Equity Strike Price.

“409A Sale” shall mean a Sale that is also a “change in control event” as
defined for purposes of Section 409A.

“GAAP” shall mean generally accepted accounting principles consistently applied
in the United States of America.

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof.

“Indebtedness” shall mean: (a) indebtedness for borrowed money; (b) obligations
for the deferred purchase price of property or services; (c) obligations
evidenced by notes, bonds, debentures or other similar instruments;
(d) indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired; (e) Capital Lease
Obligations; (f) obligations, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements; (g) the liquidation value of redeemable preferred stock
which is mandatorily redeemable on or prior to December 31, 2017; (h) Guarantee
Obligations in respect of obligations of the kind referred to in clauses
(a) through (g) above or (j) through (k) below; (i) obligations of the kind
referred to in clauses (a) through (h) above or (j) through (k) below that are
secured by any Lien on property; (j) obligations in respect of Swap Agreements;
and (k) Indebtedness of any other entity to the extent that the Vehicle
Components Segment (or any entity, division or subsidiary within or comprising
the Vehicle Components Segment) is liable therefor as a result of any ownership
interest in or other relationship with such entity solely to the extent such
Indebtedness is required to be reflected on the balance sheet of the Vehicle
Components Segment in accordance with GAAP.

“Interim Amount” shall mean seven percent (7.0%), subject to adjustment as
provided in the Plan, of the Interim Economic Profit of the Vehicle Components
Segment.

“Interim Economic Profit” shall mean, as of any particular date (the “Measuring
Date”), the sum of the Economic Profit with respect to each completed quarterly
period beginning on July 1, 2013 and ending on the last day of the fiscal
quarter immediately preceding the fiscal quarter which includes the Measuring
Date. By way of example, if the Measuring Date was March 28, 2017, the Interim
Economic Profit would be the sum of the Economic Profit with respect to each
quarterly period beginning on July 1, 2013 and ending on December 31, 2016.

“IPO” shall mean a registered underwritten initial public offering of more than
ten percent (10%) of the Outstanding Shares of the Vehicle Components Segment,
which offering generates gross proceeds of not less than $***.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Offering” shall mean: (i) an IPO; or (ii) a Spin-Off Transaction.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

“Outstanding Shares” means (i) with respect to a Sale, the number of shares of
common stock (or equivalent securities) of the Vehicle Components Segment
actually outstanding immediately prior to the consummation of such Sale, and
(ii) with respect to an Offering, the number of shares of common stock (or
equivalent securities) of the Vehicle Components Segment actually outstanding
immediately following the completion of such Offering (including any “green
shoe”), taking into account any shares of common stock (or equivalent
securities) of the Vehicle Components Segment issued in such Offering.

“Payment” shall mean the payment of any cash, or the delivery of any securities,
to the Employee following the vesting or exercise of the EVA Award or the Equity
Award.

“Payment Date” shall mean the earliest of the following: (i) sixty (60) days
after a Designated Transaction Date if the Designated Transaction is a 409A
Sale; (ii) fourteen (14) months after the Employee’s termination of employment
with the Employer and its successor(s) (if any) for any reason (including death
or Disability); or (iii) March 1, 2020.

“Person” shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

“Plan” shall mean the Federal–Mogul Corporation 2010 Stock Incentive Plan, as
amended from time to time.

“Proceeds” means, in the case of a Sale, the amount equal to (without
duplication):

 

  (i) the aggregate net cash proceeds or fair market value of property (as
determined by the Board) actually received by the Employer in consideration of
such Sale plus such amount as is necessary to be added thereto in order to
extrapolate the proceeds/value which would have been received had such Sale been
for 100% of the assets of the Vehicle Components Segment, minus

 

  (ii) the aggregate amount of the actual out-of-pocket expenses incurred
(including, without limitation, legal, accounting, investment banking fees and
brokerage commissions) by (x) Carl Icahn and/or the Related Parties and/or
(y) the Employer, in each case of (x) or (y), in connection with such Sale (and
with respect to Carl Icahn and/or the Related Parties only to the extent such
expenses otherwise would have been incurred by the Employer in connection with
the foregoing), minus

 

  (iii) the amount of any capital contributions made to the Vehicle Components
Segment in anticipation of such Sale, minus

 

  (iv) the amount of any liabilities, including, without limitation, the amount
of any Indebtedness of the Vehicle Components Segment (including inter-company
Indebtedness from the Employer or Icahn Enterprises L.P. or any of their
respective Affiliates), retained or assumed by any of: (x) the Employer,
(y) Carl Icahn and/or (z) any Related Party in connection with such Sale, minus



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

  (v) such reserves as reasonably shall be deemed necessary or appropriate by
the Board, including without limitation, reserves to cover the following:

 

  a. the anticipated exposure with respect to any actual or contingent retained
liabilities (including without limitation any transaction costs or expenses, tax
liabilities incurred in connection with such Sale or potential indemnification
obligations in connection with such Sale, and any actual or potential future
claims against the Employer, whether or not reflected in the Employer’s
financial statements); provided that solely on the date that is 36 months
following the Designated Transaction Date with respect to such Sale: (x) if the
amount so reserved with respect to liabilities (excluding tax, environmental and
indemnification liabilities) exceeds the amount actually required for such
purposes as determined by the Board, prompt adjustment shall be made by the
Board following such determination that results in an additional Payment to the
Employee in accordance herewith, or (y) if the amount so reserved is less than
the amount actually required for such liabilities as determined by the Board,
prompt adjustment shall be made by the Board following such determination and
the Employee shall promptly following such adjustment refund to the Employer or
its designee a portion of the Payment which was so overpaid, and

 

  b. the full amount of any ongoing expenses and working capital needs of the
Vehicle Components Segment in winding up its business.

“Reduction Amount” means, with respect to a Sale of shares of the Vehicle
Components Segment’s common stock (or equivalent securities) or an Offering, the
aggregate amount of the actual out-of-pocket expenses incurred (including,
without limitation, legal, accounting, investment banking fees and brokerage
commissions) by (x) Carl Icahn and/or the Related Parties and/or (y) the
Employer, in each case of (x) or (y), in connection with such Sale or Offering,
as the case may be.

“Related Party” or “Related Parties” means (1) Carl Icahn and his siblings, his
and their respective spouses and descendants (including stepchildren and adopted
children) and the spouses of such descendants (including stepchildren and
adopted children) (collectively, the “Family Group”); (2) any trust, estate,
partnership, corporation, company, limited liability company or unincorporated
association or organization (each an “Entity” and collectively “Entities”)
Controlled by one or more members of the Family Group; (3) any Entity over which
one or more members of the Family Group, directly or indirectly, have rights
that, either legally or in practical effect, enable them to make or veto
significant management decisions with respect to such Entity, whether pursuant
to the constituent documents of such Entity, by contract, through representation
on a board of directors or other governing body of such Entity, through a
management position with such Entity or in any other manner (such rights
hereinafter referred to as “Veto Power”); (4) the estate of any member of the
Family Group; (5) any trust created (in whole or in part) by any one or more
members of the Family Group; (6) any individual or Entity who receives an
interest in any estate or trust listed in clauses (4) or (5), to the extent of
such interest; (7) any trust or estate, substantially all the beneficiaries of
which (other than charitable organizations or foundations) consist of one or
more members of the Family Group; (8) any organization described in
Section 501(c) of the Code over which any one or more members of



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

the Family Group and the trusts and estates listed in clauses (4), (5) and
(7) have direct or indirect Veto Power, or to which they are substantial
contributors (as such term is defined in Section 507 of the Code); (9) any
organization described in Section 501(c) of the Code of which a member of the
Family Group is an officer, director or trustee; or (10) any Entity, directly or
indirectly (a) owned or Controlled by or (b) a majority of the economic
interests in which are owned by, or are for or accrue to the benefit of, in
either case, any Person or Persons identified in clauses (1) through (9) above.

“Restatement Event” means (whether as a result of fraud, mistake or otherwise)
any negative restatement or other revision of: (A) the financial statements
(whether audited or unaudited), results or performance of (i) the Employer or
(ii) the Vehicle Components Segment or (iii) to the extent material to the
Vehicle Components Segment, any other subsidiary, business unit, segment,
division or department of the Employer; or (B) any data used by the Board in
calculating or determining EBIT, Working Assets or any other amount, Payment or
metric contemplated hereby; provided, however, to be a Restatement Event such
restatement or revision must have a negative material impact on the calculation
of any actual Payment pursuant to an EVA Award (for clarity, any restatement or
revision that has no impact on an actual Payment will not be a Restatement
Event).

“Sale” shall mean a sale (excluding in an Offering but including by way of a
merger, a consolidation, a sale of assets, or a sale of stock) to a third-party,
other than Carl Icahn or any of the Related Parties, in a single transaction of
either (i) more than 50% of the Outstanding Shares issued by the subsidiary of
the Employer which holds the Vehicle Components Segment or (ii) substantially
all of the assets of the Vehicle Components Segment (based on fair market value
of the assets of the Vehicle Components Segment, without taking into account any
of the Vehicle Components Segment’s liabilities). Notwithstanding the foregoing,
in no event shall the term “Sale” be deemed to include: (i) any transaction by
which the Employer (or all or substantially all of the assets of the Employer)
is sold, directly or indirectly (including by way of a merger, a consolidation,
a sale of assets, or a sale of stock); (ii) any transaction by which any
subsidiary, segment or division of the Employer other than the Vehicle
Components Segment (or all or substantially all of the assets of such
subsidiary, segment or division) is sold, directly or indirectly (including by
way of a merger, a consolidation, a sale of assets, or a sale of stock);
(iii) any direct or indirect offering, sale or issuance of securities by the
Employer or any subsidiary, segment or division of the Employer other than the
Vehicle Components Segment; or (iv) any sale, transfer of assets or securities,
merger, consolidation or other transaction between or among the Employer or any
direct or indirect subsidiary or Affiliate of the Employer, on the one hand, and
any direct or indirect subsidiary or Affiliate of the Employer, on the other
hand.

“Spin-Off Transaction” shall mean any transaction by which (i) the Vehicle
Components Segment (or all or substantially all of the assets of the Vehicle
Components Segment or the securities of the entities holding such assets) is
distributed to the security holders of the Employer or (ii) the assets
comprising all or substantially all the Vehicle Components Segment (or the
securities of the entities holding such assets) are otherwise reorganized or
restructured in a manner similar to the foregoing.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

“Vehicle Components Segment” shall mean the operating segment of the Employer
(together with any successor entity to such operating segment) principally
engaged in the manufacture, sale and distribution of automotive, industrial and
commercial parts in the aftermarket (as opposed to original equipment
manufacturers), as described in Item 1 of Part I of Employer’s Annual Report on
Form 10-K for the year ending December 31, 2012, as such operating segment or
successor entity may be modified, supplemented or altered from time to time as
approved by the Board.

“Voting Stock” means, with respect to any Person that is (a) a corporation, any
class or series of capital stock of such Person that is ordinarily entitled to
vote in the election of directors thereof at a meeting of stockholders called
for such purpose, without the occurrence of any additional event or contingency,
(b) a limited liability company, membership interests entitled to manage, or to
elect or appoint the Persons that will manage the operations or business of the
limited liability company, or (c) a partnership, partnership interests entitled
to elect or replace the general partner thereof.

“Working Assets” shall mean, for any fiscal quarter, the following items as of
the last day of such quarter (in each case determined in accordance with GAAP):
(i) accounts receivable (including factored receivables, whether or not
reflected on the balance sheet of the Vehicle Components Segment); plus
(ii) inventory; plus (iii) property, plant and equipment; plus (iv) investments
in non-consolidated subsidiaries; plus (v) goodwill and other intangible assets
related to any acquisitions or investments completed on or after March 31, 2013;
less (vi) accounts payable; less (vii) accrued rebates. Working Assets shall be
calculated quarterly during the term of the EVA Award. The Employee and the
Employer acknowledge and agree that Working Assets for the fiscal quarter of the
Vehicle Components Segment ended March 31, 2013 was $***.



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

Example of EVA Award Payment. The following example is for illustrative purposes
only and shall not constitute a guarantee of any particular level of performance
or resulting EVA Award Payment:

 

Example of EVA Award Payment                                     ($ in millions)
                                       

Quarter Ended

 

Indicative
Quarterly EBIT

  Working Assets     Average
Working  Assets     Capital Charge     Economic
Profit (EP)     Cumulative EP     EVA Award
Payment     [A]     [B]        [C]       
  [D] = [C] *
***%   
       [E] = [A]-[D]        [F]        [G] = 7% * [F]   

06/30/13

  n/a     ***        n/a        n/a        n/a        n/a        n/a   

09/30/13

  ***     ***        ***        ***        ***        ***        ***   

12/31/13

  ***     ***        ***        ***        ***        ***        ***   

03/31/14

  ***     ***        ***        ***        ***        ***       ***   

06/30/14

  ***     ***        ***        ***        ***        ***       ***   

09/30/14

  ***     ***        ***        ***        ***        ***       ***   

12/31/14

  ***     ***        ***        ***        ***        ***       ***   

03/31/15

  ***     ***        ***        ***        ***        ***       ***   

06/30/15

  ***     ***        ***        ***        ***        ***       ***   

09/30/15

  ***     ***        ***        ***        ***        ***       ***   

12/31/15

  ***     ***        ***        ***        ***        ***       ***   

03/31/16

  ***     ***        ***        ***        ***        ***       ***   

06/30/16

  ***     ***        ***        ***        ***        ***       ***   

09/30/16

  ***     ***        ***        ***        ***        ***       ***   

12/31/16

  ***     ***        ***        ***        ***        ***       ***   

03/31/17

  ***     ***        ***        ***        ***        ***       ***   

06/30/17

  ***     ***        ***        ***        ***        ***       ***   

09/30/17

  ***     ***        ***        ***        ***        ***       ***   

12/31/17

  ***     ***        ***        ***        ***        ***       ***   



--------------------------------------------------------------------------------

Certain information contained in this Exhibit has been redacted pursuant to a
request for confidential treatment filed by Federal-Mogul Corporation with the
Securities Exchange Commission pursuant to rule 24b-2 promulgated under the
Securities Exchange Act of 1934. Information for which confidential treatment
has been requested has been replaced with asterisks.

 

Example of Equity Award Payment. The following example is for illustrative
purposes only and shall not constitute a guarantee of any particular level of
performance or resulting Equity Award Payment:

 

Equity Award Payment Example                                    ($ in millions)
                                   Calculated as of 12/31/17    12/31/16     
03/31/17      06/30/17      09/30/17      12/31/17  

Working Assets

   $ ***       $ ***       $ ***       $ ***      $ ***   

Average of Trailing 5 quarters of Working Assets

  

         $ ***   

Less: Debt on Designated Transaction Date

 

           ($***)   

Plus: Cash on Designated Transaction Date

 

         $ ***   

Equity Strike Price

               $ ***   

 

     Offering      Stock
Sale      Asset
Sale  

2017 EBIT

     ***        ***         ***   

Indicative Multiples

     ***         ***         ***   

Enterprise Value

     ***        ***         ***   

Net Debt

     ***         ***         ***   

Equity Value /Proceeds

   $ ***       $ ***       $ ***   

Less: Reduction Amount

     (***)         (***)         N/A   

Less: Equity Strike Price

     (***)         (***)         (***)   

Excess Amount

     ***        ***         ***   

Employee Share

     4.0%         4.0%         4.0%   

Calculated Employee Payout

     ***         ***         ***   

Max Payment

   $ ***      $ ***       $ ***   

Equity Award Payment

   $ ***      $ ***       $ ***   

 

Note:    Assumes a Sale or Offering on 12/31/17.